DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 5, 7-9, 11, 13, 15 and 20 are cancelled.
Claims 1, 3-4, 6, 10, 12, 14, 16-19 are amended
Claims 21-29 are new 
Claims 1, 3-4, 6, 10, 12, 14, 16-19 and 21-29 are pending in the application and are presented to be examined upon their merits.

Examiner’s Comments
Functional Language-MPEP 2114
Claims 1, 14 and 29 recite, “a gradient boosting machine (GBM) model that is configured to  (i) evaluate data…(ii)…output a prediction…”
“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.” [MPEP 2114]




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-4, 6, 10, 12, 14, 16-19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method associated with financial service company. Claim 14 is directed to a computing system associated with a financial services company. Claim 29 is directed to non-transitory computer-readable medium associated with a financial services company.
Claim 1, being representative of the other independent claims is directed to the abstract idea of “making a decision of whether to extend financial service to a given potential customer as well as provide a reason for the decision” which is grouped under “organizing human activity… fundamental economic practice” and/or “mental process” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “evaluate data for a set of features that is related to a potential customer of a financial service offered by a financial service company…output a prediction related to a potential customer…identifying respective set of available out comes for a respective decision tree…constructing…a lookup table based on the respective set of available outcomes…executing…the GBM model using a given dataset for a set of features that is related to a given potential customer of the financial service offered by the financial service company…,making a decision… of whether to extend the financial service…determining one or more reasons for the decision and outputting and indication of the decision and the one or more reasons for the decision.”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as in system claim 14 “a processor”, “a non-transitory computer readable medium storing instructions” “lookup table” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of making a  decision of whether to extend financial service to a given potential customer.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of making a decision of whether to extend financial service to a given potential customer using computer technology (e.g. processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, independent claims 1, 14 and 29 are not patent eligible.
Claims 3-4, 10, 16, 18 provide a further description of the look up table which do not provide an improvement to the computer function and have been used before the advent of computers to speed up hand calculations of complex functions such as in trigonometry, logarithms and statistical density functions.
Claims 6, 17 being similar to claim 1 provides the same abstract idea.
Claims 12, 19, 21-28 provides further explanation manipulation of data through the GBM mathematical model to achieve the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 10, 12, 14, 16-19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 1, 6, 14, 17 and 29 recite “constructing… a lookup table…” where the method and/or system claims are also directed to a processor and computer readable medium and “applying a machine learning process which trains a gradient boosting machine (GBM) model to carry out a prediction related to a potential customer” and “making a decision based upon the execution of the GBM model” is unclear in scope. It is also unclear whether “determining…based on the execution of the GBM model and the lookup table…” means that the elements in the claim(s) are applying a machine learning process by training a GBM model and constructing a lookup table performed separately to make a decision or provide reasons for the decision, or are the functions conjoined to make the decision and provide one or more reasons for the decision. 
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692